RESPONSE TO AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Amendments to the specification and claims 16, 21, 22, and 25 filed on 23 May 2022 have been entered in the above-identified application.  Claims 1-15, 26, and 27 have been cancelled by applicant.  Claims 16-25 and 28-30 are pending, of which claims 24 and 30 remain withdrawn from consideration as described on page 3 of the Office Action mailed on 24 November 2021.

WITHDRAWN REJECTIONS
The objections to the specification, made of record on page 3, paragraph 7 of the office action mailed 24 November 2021 have been withdrawn due to Applicant’s amendment in the response filed 23 May 2022.
The 35 U.S.C. § 112(b) rejection of claims 21, 22, and 25-28, made of record on page 4, paragraph 9 of the office action mailed 21 November 2021 has been withdrawn due to Applicant’s amendments in the response filed 23 May 2022.

NEW OBJECTIONS AND REPEATED REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections
Claims 16, 25, and 29 are objected to because of the following informalities.  Appropriate correction is required.
Claim 16 describes that component B) includes at least one tackifying resin with an average hydroxyl number of less than or equal to 100, wherein each resin has a hydroxyl number less than or equal to 50.  The recitation of resins with an average hydroxyl number of less than or equal to 100 is superfluous as the only resins allowed by the claim must have a hydroxyl number of less than or equal to 50.  The Examiner suggests reciting “…B) at least one tackifying resin, wherein each resin has a hydroxyl number less than or equal to 50 and is selected from the group consisting of…”.
Claim 25 should recite, for components (A), (B), and (C), “at least [value]% by weight of the at least one…” to properly refer to the previously recited polysilylated polymer (A), tackifying resin (B), and crosslinking catalyst (C).
Claim 29 in line 4 capitalizes the words Polyimide and Polyurethane and Polyester.  For consistency with the other polymers of the claim and grammatical correctness, the Examiner suggests referring to “…polyimide, polyurethane, polyester, or paper.”

Claim Rejections - 35 USC § 103
Claims 16, 18-23, 25, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Goubard ‘848 (U.S. Pub. 2015/0030848) as evidenced by the DERTOPHENE T technical data sheet.
Regarding claim 16, Goubard ‘848 discloses self-adhesive articles formed with an adhesive layer made of an adhesive composition comprising at least one silyl-containing polymer, a compatible tackifying resin, and at least one catalyst to make a self-adhesive article, see abstract and p. 1, [0014-0017].  A curable silyl-containing polymer is a polyurethane having the structure of formula (II) shown at p. 3, [0064] and reproduced below:

    PNG
    media_image1.png
    76
    766
    media_image1.png
    Greyscale
	This polymer comprises a polyether and polyurethane main chain and has two hydrolyzable silylated end groups attached to the main chain by a urethane function as shown in formula (II) above.  The value of “m” is chosen such that the number-average molecular weight of the polymer is between 600 and 60,000, see p. 3, [0070].  This meets the requirements of component (A) as claimed, and the molecular weight overlaps the Mn requirement.  Goubard ‘848 does not require a monosilylated polymer to be present in the composition, meeting requirement (D).
	Goubard ‘848 teaches including a tackifying resin, see details beginning at p. 6-7, [0168].  A suitable example commercial tackifier resin is DERTOPHENE T available from DRT Company, see p. 8, [0196].  The DERTOPHENE T technical data sheet shows that this resin has a hydroxyl value in the range of 20-50, meeting the limitation of component (B).  Although Goubard ‘848 does not have a specific example which uses DERTOPHENE T, the reference does use DERTOPHENE H150 in Examples 1, 8, and 9 (see Table 1 and 1bis on p. 12), and it would have been obvious to have selected a different DERTOPHENE tackifier disclosed in Goubard ‘848 at p. 8, [0196] as the tackifier resin to arrive at the claimed invention as Goubard ‘848 discloses a small list of suitable commercially obtainable tackifier resins.
	The resins described at p. 7, [0181] of Goubard ‘848 are within the scope of type (B)(i) tackifying resins as specified in claim 16.  Goubard ‘848 also teaches at p. 7, [0180] using resins obtained by polymerization of [alpha]-methyl-styrene which reads on type (B)(ii) tackifying resins as claimed.  Goubard ‘848 teaches using at least one tackifying resin, see p. 2, [0056], which is considered inclusive of teaching a type (B)(i) and type (B)(ii) tackifying resin in combination, meeting the type (B)(iv) mixture of tackifying resins as claimed.
	Goubard ‘848 also teaches crosslinking (also called curing, see p. 9, [0021]) using a curing catalyst, see p. 8, [0202].  This reads on component (C).	The molecular weight of polymer (II) of Goubard ‘848 overlaps the claimed molecular weight Mn of at least 20,000 g/mol.  As set forth in MPEP § 2144.05, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Regarding claim 18, formula (II) of Goubard ‘848 reads on claimed formula (II) in which R1 has the same meaning as claimed (see p. 3, [0065]), R2 is a linear or branched alkylene with 1 to 4 carbon atoms and thus [OR2] of Goubard ‘848 corresponds to [OR’2] in the claim (see p. 3, [0066]), R3 is a linear alkylene divalent radical comprising from 1 to 3 carbon atoms (see p. 3, [0067]), Si(R4)p(OR5)3-p has the same meaning as claimed except p may be equal to 0, 1, or 2 instead of only 0 or 1 (see p. 3, [0068] and [0071]), n is an integer such that the number average molecular weight of the polyether block of formula [OR2]n is between 300 and 30,000 Daltons (see p. 3, [0069]), m is an integer such that the number average molecular weight of the polymer of Formula (II) of Goubard ‘848 is between 600 and 60,000 Daltons (see p. 3, [0070]), group B is one of the [OR2] groups, and f is 2.
	Regarding claim 19, Goubard ‘848 teaches using at last one silyl-containing polymer, see p. 2, [0055], and thus a mixture of silyl-containing polymers may be used.  Formula (II) of Goubard ‘848 reads on Formula (II) as claimed as described above in regards to claim 18.  
	Regarding claim 20, Goubard ‘848 teaches that p may be 0 or 1, see p. 3, [0071].
	Regarding claim 21, Goubard ‘848 teaches that m is an integer such that the number average molecular weight of the polymer of Formula (II) of Goubard ‘848 is between 600 and 60,000 Daltons (see p. 3, [0070]).
	Regarding claim 22, Formula (II) of Goubard ‘848 is disilylated as shown above, that is f = 2.
	Regarding claim 23, Goubard ‘848 teaches that the number-average molecular weight of the silyl-containing polymer is between 600 and 60,000, see p. 3, [0070].  This overlaps the claimed range.  Goubard ‘848 also teaches that the molecular weight of the polymer shown in Formula (III) is from 20,000 to 40,000 (see p. 3, [0076]).  The polymer of Formula (III) is also a disilylated polyurethane/polyether polymer and shown at p. 3, [0072].
	Regarding claims 25 and 28, Goubard ‘848 teaches using from 20-85 wt. %, preferably from 30-75 wt. % of the at least one silyl-containing polymer, from 15-80 wt. % and preferably from 25-70 wt. % of at least one tackifying resin, and from 0.01 to 4 wt. % and preferably from 0.1 to 3 wt. % of at least one catalyst, see p. 2, [0054-0057].  These read on components (A), (B), and (C) respectfully. 
	



Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Goubard ‘848 (U.S. Pub. 2015/0030848) in view of Ueda (U.S. Pub. 2007/0123662) as evidenced by the DERTOPHENE T technical data sheet.
Regarding claim 17, Goubard ‘848 is relied upon as described above.  Goubard ‘848 teaches suitable silyl-containing polymers are silyl-containing polyethers, see p. 1, [0021].  The polymer should also have a molecular weight preferably in the range of 500 to 60,000, see p. 3, [0059].  However, Goubard ‘848 does not specify a polysilylated polymer with the structure of formula (I) as shown in the claim.
Ueda discloses a pressure-sensitive adhesive composition which comprises silylated polymers, see p. 1, [0001].  Production examples 3 and 4 disclose suitable polymers A-1 and A-2, see p. 5.  These are based on polyoxypropylene glycol (a polyether) with a number average molecular weight of 31,000 in the case of A-1 or 26,000 in the case of A-2, having terminal hydroxyl groups which are then provided with an unsaturated group to all termini, and the unsaturated groups are silylated to provide a silyl-group terminated polymer.  As the main chain is polyether, an ether function connecting group is present.
Polymer (A-1) of Ueda reads on formula (I) as claimed in which B is a divalent radical having 3 carbon atoms, OR’2 is based on oxypropylene and thus R’2 is a linear alkylene radical having 3 carbon atoms, R3 is propylene and thus a linear alkylene radical having 3 carbon atoms, the methyldimethoxysilyl terminal groups mean that R4 and R5 are methyl groups comprising 1 carbon atom each, p = 1 (methyldimethoxysilyl) and thus 3-p = 2 (methyldimethoxysilyl), f is 2 as multiple terminal groups are present, and the number average molecular weight is 31,000 which is within the range recited in claim 16.  See p. 5, [0059].  See also p. 3, [0034] in which the (A) polymer has from 1.4 to 3 hydrolyzable silyl groups per molecule. Ueda also teaches the use of tackifying resins (see p. 1, [0001]) and curing catalysts (see p. 4, [0044]).
Using polymer (A-1) of Ueda as the silyl-terminated polyether polymer in the composition of Goubard ‘848 results in the claimed self-adhesive article.
Goubard ‘848 and Ueda are analogous because they are similar in composition, structure and function, namely in that both references describe dialkoxylated silyl functionalized polyether polymers combined with tackifying resins and crosslinking catalysts and are used as adhesive compositions formed on support layers.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use a known silyl-terminated polyether adhesive polymer such as polymer A-1 of Ueda as the silyl-terminated polyether adhesive polymer of Goubard ‘848 to arrive at the claimed invention.  One of ordinary skill in the art would have been motivated to do so because Ueda teaches a suitable adhesive polymer used in a similar service, thus there is reasonable expectation of success.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Goubard ‘848 (U.S. Pub. 2015/0030848) in view of Goubard ‘045 (U.S. Pub. 2015/0184045) as evidenced by the DERTOPHENE T technical data sheet.
Regarding claim 29, Goubard ‘848 is relied upon as described above.  Goubard ‘848 also teaches forming the adhesive onto a substrate chosen from polyester, polyurethane, polyester block amide, or porous polyethylene materials, see p. 9, [0214].  Goubard ‘848 also discloses coating the adhesive composition onto a carrying surface of a release liner, carrier film or web, see p. 9, [0238] and [0243].  However, Goubard ‘848 does not specify the elongation at break of these substrates or carrying surfaces.  Note: the substrate or carrying surface reads on the claimed support layer.
Goubard ‘045 describes a self-adhesive article comprising a support layer of foam and an adhesive layer obtained by cross-linking an adhesive composition, see abstract and p. 1, [0001].  The adhesive composition similarly includes 20-85 wt. % of a polymer, 15-80 wt. % of a tackifier resin, and 0.01-3 wt. % of a cross-linking catalyst.  See p. 3, [0051-0054].  The polymer includes dialkoxylated silyl functionalized polyurethane or polyurethane/polyether as described at p. 2, [0022-0031].  The support layer has an elongation at break in the range of 50% to 1200%, see p. 2, [0021].  This elongation at break overlaps the claimed range of strictly less than 100%.  Suitable support layer materials are described at p. 7, [0130-0140] and include polyethylene, polyurethane, polyesters, and mixtures thereof.
As set forth in MPEP § 2144.05, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Goubard ‘848 and Goubard ‘045 are analogous because they are similar in composition, structure and function, namely in that both references describe dialkoxylated silyl functionalized polyurethane or polyurethane/polyether polymers combined with tackifying resins and crosslinking catalysts in the same proportions and are used as adhesive compositions formed on support layers.  Both references disclose using the same support layer materials of polyester, polyurethane, and polyethylene.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use a support layer material having an elongation at break of less than 100% as taught in Goubard ‘045 for the support layer of Goubard ‘848 in order to arrive at the claimed invention.  One of ordinary skill in the art would have been motivated to do so because Goubard ‘045 teaches foam support layer materials having such elongation properties and other desirable properties can be adhered together if the support layers are conformable, see p. 1, [0008].  It is desirable for an adhesive product to be useful on a plurality of substrates to be utilized in different environments and on different articles as described at p. 1, [0007] and p. 1-2, [0009-0014] of Goubard ‘045.


RESPONSE TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed 23 May 2022 regarding the 35 U.S.C. § 103 rejection of claims 16, 18-23, and 25-28 of record over Goubard ‘848 as evidenced by the DERTOPHENE T technical data sheet have been carefully considered but are deemed unpersuasive.
Applicant argues on p. 11-12 of the remarks that claim 16 has been amended to incorporate the limitations of former claim 27, namely in that the tackifying resin mixture comprises at least one type (i) and one type (ii) tackifying resins, and that Goubard ‘848 does not provide any examples combining these types of resins.  Applicant notes that the examples of Goubard ‘848 which use multiple tackifying resins use two type (iv) resins or one type (iii) and one type (iv) resin, as defined in the reference.
The Examiner is not persuaded.  Claim 16 does not require a mixture of tackifying resins comprising at least one type (i) and at least one type (ii) resin as purported by applicant.  Rather, claim 16 requires that component (B) be at least one tackifying resin, and that the resin be selected from the group consisting of types (i), (ii), (iii), or (iv).  Type (iv) is the only option which requires a mixture of tackifying resins.  Thus, a single type (i) or type (ii) or type (iii) tackifying resin satisfies this element of the claim.  Alternately, a mixture of one type (i) and one type (ii) resin also satisfies this element of the claim.  Thus applicant’s argument is not commensurate in scope with the claims.  Note that claims are to be given their broadest reasonable interpretation consistent with the specification, see MPEP § 2111.
	Furthermore, while Goubard ‘848 may not provide an example of a blend of tackifying resins which uses at least one type (i) tackifying resin and at least one type (ii) tackifying resin, Goubard ‘848 does disclose using at least one tackifying resin, see abstract and p. 1, [0014].  In accordance with MPEP §2123 a rejection is proper over a prior art reference’s broad disclosure instead of merely preferred embodiments or examples because patents are relevant as prior art for all information they contain.  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804 (Fed. Cir. 1989). 
Accordingly, this 35 U.S.C. § 103 rejection is maintained.

Applicant’s arguments in the response filed 23 May 2022 regarding the 35 U.S.C. § 103 rejection of claim 17 of record over Goubard ‘848 and Ueda (U.S. Pub. 2007/0123662) and the § 103 rejection of claim 29 over Goubard ‘848 and Doubard ‘045 have been carefully considered but are deemed unpersuasive.
Applicant argues that the additional references does not cure the alleged deficiencies of Goubard ‘848.  However, Goubard ‘848 is not deficient as described above.  Accordingly, these 35 U.S.C. § 103 rejections are maintained.


Conclusion
All claims are rejected.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R WALSHON whose telephone number is (571)270-5592.  The examiner can normally be reached on Monday to Friday from 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/Scott R. Walshon/           Primary Examiner, Art Unit 1759